                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

KURT SCHELLHAAS                                                   CIVIL ACTION

VERSUS                                                            NO. 18-7979

SOUTHWEST AIRLINES CO.                                            SECTION: “B”(4)

                                  ORDER AND REASONS

       Before       the   Court   are   defendant     Southwest     Airlines   Co.’s

(“Southwest”) motion to dismiss (Rec. Doc. 8), plaintiff Kurt

Schellhaas’s response (Rec. Doc. 15), and Southwest’s reply (Rec.

Doc. 20). For the reasons discussed below,

       IT IS ORDERED that the motion to dismiss is GRANTED IN PART

AND DENIED IN PART.

FACTS AND PROCEDURAL HISTORY

       Plaintiff is a resident of Jefferson Parish, Louisiana. See

Rec.   Doc.     1    at   1.   Southwest   is   a     Texas   corporation   with    a

registered agent in Baton Rouge, Louisiana. See id. Plaintiff seeks

monetary      damages      from   Southwest     for    employment    practices     in

violation of both federal and state statutes. See id. at 1-3.

       In February 1979, plaintiff began working with Southwest. See

id. at 4. He worked with Southwest for approximately 38 years. See

id. at 3. His most recent position was cargo customer service

supervisor. See Rec. Doc. 8-2 at 2.




                                           1
      On December 21, 2017, he was discharged at the age of 59. 1

See Rec. Doc. 1 at 3. Southwest told plaintiff that he was

discharged because he shipped a generator in violation of the

company’s safety policy; however, plaintiff states he sought and

received    approval    to    ship   said   generator.   See   id.     at    4,   6.

Plaintiff    alleges     he    was    denied    employment     opportunities,

promotions, and ultimately terminated because of his age and

refusal     to   ship    unknown,     potentially    hazardous         cargo      in

contradiction     to    longstanding    policies.    See    id.   at    4,     6-7.

Plaintiff alleges Southwest wanted to replace him with a younger

and less-expensive employee. See Rec. Doc. 8-2 at 3.

      On February 18, 2018, plaintiff filed a charge with the Equal

Employment       Opportunity     Commission      (“EEOC”)      alleging           age

discrimination and retaliation. See Rec. Doc. 1 at 8. On May 23,

2018, plaintiff received a right to sue letter from the EEOC. See

id. Neither of the parties have submitted a copy of the charge or

right to sue letter.

      On August 21, 2018, plaintiff filed the instant lawsuit

alleging age discrimination under federal and state law as well as

unlawful retaliation under the Wendell H. Ford Aviation Investment

and Reform Act for the 21st Century (“AIR 21 Act”). 2 See id. at 8-


1 According to plaintiff, he was discharged less than one year before he was
eligible for retirement. See Rec. Doc. 1 at 3.
2 “Plaintiff also files this complaint under the employee protection provision

of the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century,
49 U.S.C.A. § 42121 (Thomson/West 2007) (AIR 21). AIR 21’s implementing
regulations are found at 29 C.F.R. Part 1979 (2015).” Id.
                                        2
9. Plaintiff alleges that he has suffered, inter alia, mental

anguish, emotional distress, and loss of wages and benefits. See

id. at 9. Plaintiff prays for a judgment in his favor on all claims

and for all available damages including, actual, compensatory,

punitive, and any other under law. See id. at 10.

      On November 27, 2018, Southwest filed a motion to dismiss for

lack of jurisdiction 3 and failure to state a claim. See Rec. Doc.

8. On January 8, 2019, plaintiff filed a response in opposition.

See Rec. Doc. 15. On January 23, 2019, Southwest filed a reply.

See Rec. Doc. Nos. 18, 19, 20.

LAW AND FINDINGS

      A. 12(b)(1) STANDARD

      Rule 12(b)(1) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for lack of subject

matter jurisdiction. “A case is properly dismissed for lack of

subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” See Lipscomb v.

Zurich Am. Ins. Co., 2012 U.S. Dist. LEXIS 72955, at * 2 (E.D. La.

2012) citing to Home Builders Ass'n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

      When deciding whether subject matter jurisdiction is lacking,

”a court may evaluate (1) the complaint alone, (2) the complaint



3 Plaintiff filed this lawsuit asserting jurisdiction on the following grounds:
federal question jurisdiction; diversity jurisdiction; and supplemental
jurisdiction. See id. at 2.
                                       3
supplemented by undisputed facts evidenced in the record, or (3)

the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts.” See Buck Kreihs Co. v. Ace Fire

Underwriters Ins. Co., 2004 U.S. Dist. LEXIS 12442, at *6 (E.D.

La. 2004). All uncontroverted allegations of the complaint must be

accepted as true. See Buck Kreihs Co., 2004 U.S. Dist. LEXIS 12442

at *7. “The party asserting jurisdiction bears the burden of proof

on    a   Rule    12(b)(1)     motion    to       dismiss    and   must     show    that

jurisdiction exists.” Lipscomb, 2012 U.S. Dist. LEXIS 72955 at *3.

      B. 12(b)(6) STANDARD

      Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly,

550   U.S.   at    555.   “A   claim    has      facial     plausibility     when    the

plaintiff pleads factual content that allows the court to draw the

reasonable       inference     that    the       defendant    is   liable    for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 556 U.S. at 556).


                                             4
       When deciding whether a plaintiff has met his or her burden,

a court “accept[s] all well-pleaded factual allegations as true

and interpret[s] the complaint in the light most favorable to the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause

of   action,    supported        by   mere       conclusory     statements’     cannot

establish      facial     plausibility.”           Snow    Ingredients,       Inc.   v.

SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal,

556 U.S. at 678) (some internal citations and quotation marks

omitted). Plaintiff must “nudge[] [his or her] claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       C. Plaintiff’s AIR 21 Act Claim

       The first issue before the Court is whether the Court has

federal jurisdiction over plaintiff’s unlawful retaliation claim

pursuant to the employee protection provision of the AIR 21 Act,

49 U.S.C. § 42121.

       49   U.S.C.    §   42121(a)(1)     states         that   no   air   carrier   may

discriminate against an employee with respect to compensation,

terms,      conditions,     or    privileges        of    employment       because   the

employee provided information regarding a violation of Federal

Aviation Administration regulations or federal law. 49 U.S.C. §

42121(b)(1) states that a person who believes that he has been

discriminated        against     may, not later           than 90 days after the

date   on    which     violation      occurs,      file     a   complaint     with   the

Secretary of Labor alleging such discrimination.


                                             5
    Several cases held that 49 U.S.C. § 42121(b)(1)’s language

does not imply or create a private right of action. See, e.g.,

Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010);

Williams v. United Airlines, Inc., 500 F.3d 1019, 1024 (9th Cir.

2007); Turgeau v. Admin. Review Bd., 446 F.3d 1052, 1059 (10th

Cir. 2006); see also Williams v. Perez, 110 F. Supp. 3d 1, 4

 (D.D.C. 2015)(“The statute establishes an exclusive scheme of

 judicial review of the decisions of the Secretary of Labor.”); and

 Lipscomb v. Zurich Am. Ins. Co., 2012 U.S. Dist. LEXIS 72955 at *7

 (While   the   Fifth   Circuit   has   not   confronted   this   issue,   two

  district courts ruled the statute did not create a private right).

      Plaintiff concedes that he is bringing his AIR 21 Act claim

 in a manner that is different from the “normal process.” Rec. Doc.

 15-1 at 4. He claims that the normal process is to file a complaint

 pursuant to the OSHA but offer no support for this assertion. See

 id. at 4-5. Plaintiff acknowledges that pursuit of an Air 21 Act

 remedy in this court is “out of step with specific procedures of

 the statute.” See id. at 5. Nevertheless, he argues that the court

 should adjudicate his claim in the interest of judicial economy.

 See id. The Court is not persuaded. See Lipscomb, 2012 U.S. Dist.

 LEXIS 72955 at * 2 (“A case is properly dismissed for lack of

 subject matter jurisdiction when the court lacks the statutory or

 constitutional power to adjudicate the case.”); see also Candler

 v. URS Corp., 2013 U.S. Dist. LEXIS 137757, at *20 (N.D. Tex.


                                    6
2013)(stating that it could not depart from the statute’s plain

language when presented with a “personally disagreeable” result).

      Accordingly,      plaintiff’s       AIR   21    Act       claim   is   dismissed

without prejudice for lack of federal subject matter jurisdiction.

See also Lipscomb, 2012 U.S. Dist. LEXIS 72955 at *3 (dismissing

a plaintiff’s claim for lack of federal subject matter jurisdiction

because neither of the relevant acts created a private cause of

action).

      D. Plaintiff’s Age Discrimination Claims

      The    second    issue    before    the   Court       concerns     plaintiff’s

federal and state law age discrimination claims pursuant to the

ADEA and LA Rev. Stat. § 23:312. Neither of the                  claims necessarily

depend   on    the    Court’s      resolution    of       its    jurisdiction      over

plaintiff’s unlawful retaliation claim.

      To bring a claim under the ADEA, a plaintiff must first

exhaust his administrative remedies. See Patterson v. Houston

Indep. Sch. Dist., 2012 U.S. Dist. LEXIS 192253, at *20 (S.D. Tex.

2012) citing to Jefferson v. Christus St. Joseph Hosp., 374 F.

App’x 485, 489-90 (5th Cir. 2010); Julian v. City of Houston, Tex.,

314   F.3d    721,    725   (5th   Cir.   2002).     To     properly     exhaust   his

administrative remedies, the employee must file a charge with the

EEOC and receive a notice of right to sue. See Pacheco v. Mineta,

448 F.3d 783, 788 (5th Cir. 2006); Taylor v. Books A Million, Inc.,

296 F.3d 376, 379 (5th Cir. 2002). The primary purpose of this


                                          7
exhaustion requirement is to trigger both the investigatory and

conciliatory procedures of the EEOC, in attempt to reach a non-

judicial resolution. See Pacheco, 448 F.3d at 789.

       Title VII’s charge-filing instruction is not jurisdictional.

It is “properly ranked among the array of claim-processing rules

that   must   be    timely    raised     to        come   into       play.”   Provisions

concerning Title VII’s charge-filing speak to party obligations.

“Title   VII’s     charge-filing     requirement           is    a    processing      rule,

albeit    a   mandatory      one,    not       a    jurisdictional          prescription

delineating the adjudicatory authority of courts.” See Fort Bend

Cty. v. Davis, 139 S. Ct. 1843 (2019)(allowing a case to proceed

without requiring new EEOC charge).

       Plaintiff’s age discrimination claims survive Southwest’s

motion to dismiss for failure to state a claim. Plaintiff filed a

detailed complaint with factual allegation sufficient to notify

Southwest of the nature and basis of his claims as required by

federal law. Ashcroft, 556 U.S. 662, 678 (2009). Plaintiff alleges

that he was discharged due to his age. See Rec. Doc. 1 at 4.

Plaintiff     alleged   facts       to   support          that       he   exhausted    his

administrative remedies. See Rec. Doc. 15-1 at 3. Plaintiff filed

a charge with the EEOC on February 18, 2018, and received a right

to sue letter on May 23, 2019. See id. There appears to be no

dispute as to this nor the fact that plaintiff filed this lawsuit

within 90 days of receipt of the notice of right to sue.


                                           8
      Southwest argues plaintiff’s complaint fails to state a prima

facie case of disparate treatment because plaintiff fails to

identify any employment opportunity or promotion that Southwest

denied him or any similarly situated younger person who was treated

more favorably than he was with respect to the alleged employment

opportunity or promotion. See Rec. Doc. 8-2 at 9-10. However,

plaintiff explicitly names Sean Reynold, who is allegedly more

than 15 years plaintiff’s junior, in his complaint. See Rec. Doc.

1 at 4. Southwest points the Court to plaintiff’s EEOC charge but

failed to attach it to their memorandum. 4 See Rec. Doc. 8-2 at 8.

      Southwest concedes in its reply memorandum that plaintiff is

not required to prove “but for” causation at this stage. See Rec.

Doc. 20 at 6. Furthermore, many of the cases Southwest cites are

not on point as they do not similarly address an age discrimination

claim, are not from this Court, or, moreover, do not contain a

summary-judgment-stage holding. See, e.g., Thomas v. Kamtek, Inc.,

143 F. Supp. 3d 1179 (N.D. Ala. 2015); Delouise v. Iberville Parish

Sch. Bd., 8 F. Supp. 3d 789 (M.D. La. 2014); Cargo v. Kan. City

Southern, 2009 U.S. Dist. LEXIS 84620 (W.D. La. 2009); Hernandez

v. Duncanville Sch. Dist., 2005 U.S. Dist. LEXIS 5090 (N.D. Tex.

2005).

      Southwest is asking the Court to rule on evidence and material

facts    prematurely.     Plaintiff’s      complaint    certainly     contains


4 The EEOC charge is referenced in plaintiff’s complaint but it is not attached.
See id.
                                       9
“enough facts to state a claim to relief that is plausible on its

face.” Varela, 773 F.3d at 707; see also FED. R. CIV. P. 8(a).


     New Orleans, Louisiana, this 17th day of July, 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                10
